EXHIBIT 99.4 Mercator Minerals Ltd. Consolidated Financial Statements December 31, 2009 and 2008 (Stated in US Dollars) Auditors’ Report 2 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss and Deficit 4 Consolidated Statements of Cash Flows 5 Summary of Significant Accounting Policies 6-11 Notes to the Consolidated Financial Statements 12-31 Auditors’ Report To the Shareholders of Mercator Minerals Ltd. We have audited the Consolidated Balance Sheets of Mercator Minerals Ltd. as at December 31, 2009 and 2008 and the Consolidated Statements of Operations and Comprehensive Loss and Deficit and Cash Flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. (signed) “BDO Canada LLP” Chartered Accountants Vancouver, British Columbia March 30, 2010 BDO Canada LLP, a Canadian limited liability partnership,is a member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. - 2 - Mercator Minerals Ltd. Consolidated Balance Sheets (Stated in Thousands of US Dollars) December 31, 2009 December 31, 2008 Current Assets Cash and cash equivalents $ $ Accounts receivable 36 Marketable securities Income taxes refundable Prepaid expenses Inventories (Note 4) Total Current Assets Property, plant and equipment (Note 7) Inventories (Note 4) Future income tax asset (Note 16) Land reclamation bond (Note 6) Environmental bond (Note 5) Total Assets $ $ Current Liabilities Accounts payable and accrued liabilities $ $ Current portion - equipment loans (Note 12) Current portion - Notes Payable (Note 11) - Total Current Liabilities Long Term Liabilities Equipment loans (Note 12) Asset retirement obligation (Note 13) Future income tax liability (Note 16) - Deferred Revenue (Note 14) Notes Payable - Secured Notes (Note 11) Total Liabilities Shareholders' equity Share Capital (Note 9) Authorized - Unlimited common shares, no par value Issued - 193,704,778 (2008 - 74,805,417) common shares Contributed Surplus (Note 10) Deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ Approved by the Board of Directors: /S/ “Ronald Earl Vankoughnett” (Director) /S/ “Michael D. Lindeman” (Director) Ronald Earl Vankoughnett
